Citation Nr: 0726671	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  95-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture right patella with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In his August 1995 substantive appeal, the veteran requested 
a hearing before a member of the Board.  He failed to report 
for a hearing scheduled in March 1997.  

In September 2003, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) to obtain relevant 
treatment records and afford the veteran a VA medical 
examination.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  


FINDING OF FACT

The veteran's residuals, fracture right patella with 
osteoarthritis, do not result in any recurrent subluxation or 
lateral instability, or in motion of his right knee more 
limited than 5 degrees of extension and 115 degrees of 
flexion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's residuals, fracture right patella with 
osteoarthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, the veteran was not provided with notice 
as to the assignment of effective dates.  However, this 
defect in notice amounts to harmless error.  In that regard, 
because the Board is denying his claim, any question as to an 
effective date is moot.  

In general, VCAA notice must be provided prior to the initial 
unfavorable adjudication by the RO.  See Pelegrini, supra.  
However, in cases, such as this, where the initial 
adjudication occurred prior to enactment of the VCAA, the RO 
did not err by failing to provide the veteran with pre-
initial adjudication notice.  Id.  The Court has indicated 
that the veteran does have the right to VCAA content-
complying notice and subsequent VA process.  Id.  

VA provided such content complying notice, with the exception 
of notice as to assignment of effective dates, by means of a 
letter dated in February 2004.  The veteran was informed of 
the requirements of a successful claim for a higher rating 
for his residuals, fracture right patella with 
osteoarthritis, that is, that the evidence must show that his 
disability had gotten worse.  He was also told of his and 
VA's respective duties in obtaining evidence and he was asked 
to submit information and/or evidence, which would include 
that in his possession, to the RO.  

The veteran has not been prejudiced by the timing of VCAA 
notice, because, since the notice letter, the veteran has had 
a meaningful opportunity to participate in the processing of 
his claim by submitting additional evidence and argument.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Indeed, 
additional evidence was obtained in the form of VA treatment 
records and the January 2007 VA examination.  Additional 
argument was submitted by the veteran's representative in 
July 2007.  Subsequent process was also provided to the 
veteran by the RO's issuance of the February 2007 
supplemental statement of the case.  

Records and reports from VA, and non-VA health treatment 
providers are associated with the claims file, as are records 
and reports from the Social Security Administration (SSA).  
VA records include records from the Savannah VA Medical 
Center (VAMC), Augusta Georgia VAMC, and the Charleston, 
South Carolina VAMC.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in May 
1997, November 2000, and January 2007.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
Increased Ratings

Service connection for residuals, fracture, right patella 
with arthritis was established by rating decision dated in 
June 1976.  A 10 percent evaluation was assigned and that 
evaluation remained in place until the veteran filed his 
current claim for an increased rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

The veteran's right knee disability is currently rated under 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under Diagnostic Code 5257, a 10 percent rating is 
assigned for slight recurrent subluxation or lateral 
instability, a 20 percent rating is assigned for moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned for severe recurrent subluxation 
or lateral instability.  Id.  

Because the veteran's disability includes osteoarthritis, the 
Board has considered additional rating criteria.  Arthritis 
is evaluated based on the limitation of motion of the joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  If the joint is affected by limitation of 
motion but the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating applies 
for each such group of minor joints affected by limitation of 
motion.  Id.  In the absence of limitation of motion, a 10 
percent rating applies for X-ray evidence of involvement of 
two or more minor joint groups.  Id.  A 20 percent rating 
applies for X-ray evidence of involvement of two or more 
minor joint groups, with occasionally incapacitating 
exacerbations.  Id.  Normal range of motion of the knee is 
from 0 degrees (full extension) to 140 degrees (full 
flexion).  38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where knee flexion is limited to 45 
degrees, a 20 percent rating is warranted where knee flexion 
is limited to 30 degrees, and a 30 percent rating is 
warranted where knee flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 provides for a 0 percent 
rating for knee extension limited to 5 degrees, a 10 percent 
rating for knee extension limited to 10 degrees, a 20 percent 
rating for knee extension limited to 15 degrees, a 30 percent 
rating for knee extension limited to 20 degrees, a 40 percent 
rating for knee extension limited to 30 degrees, and a 50 
percent rating for knee extension limited to 45 degrees.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Range of motion of the veteran's right knee was measured at 0 
to 130 degrees during the May 1997 examination.  This 
examiner stated that the veteran had a positive patellar 
apprehension as well as positive patella grind test on the 
right.  He commented that x-rays obtained for the examination 
showed some incongruency with some bony osteophytes and 
irregular surface of the posterior aspect of the right 
patella.  The remainder of the knee was normal.  This 
examiner indicated that there was no evidence of atrophy 
around the left knee and that the veteran had full strength 
in the right lower extremity.  In commenting on pain, the 
examiner stated that "it would be obvious indeed that with 
flareups of his right patellofemoral symptoms he would have a 
significant loss of function of this right knee due to the 
incongruency and abnormalities of the posterior surface of 
the patella secondary to the fracture."  This examiner 
stated that the veteran had no instability to varus or valgus 
stress and negative anterior drawer and negative Lachmans.  

The November 2000 examination revealed a slight anterior 
effusion of the right knee but muscle bulk and tone were 
normal about the knee.  There was mild tenderness posteriorly 
and none anteriorly.  Range of motion was measured to within 
5 degrees of neutral and flexion was to 115 degrees, but 
painful.  There was crepitus noted with extension.  Muscle 
strength was 5 out of 5 on all maneuvers.  The veteran was 
able to squat with difficulty and had a slight left sided 
limp.  X-rays showed a markedly irregular posterior aspect of 
the right patella and the patella itself was osteopenic.  

During the January 2007 examination, motion of the veteran's 
right knee was measured at 0 to 135 degrees without pain 
during motion.  The only pain was found on lateral stressing 
of the joint mobility.  There was no ankylosis, effusion, 
subluxation, lateral instability, apparent locking, weakened 
movement, excessive fatigability, incoordination, or 
flareups.  Posture and gait were normal without use of 
assistive devices, and the veteran reported being able to 
walk one-half to three-quarters mile before needing to rest.  
The examiner specifically stated that there were no Deluca 
criteria.  X-rays from November 2006 showed no evidence of 
osteoarthritis and the examiner provided an impression of 
right patella chondromalacia with normal stability and range 
of motion.  This examiner stated that he had reviewed the 
claims file.  

Other medical evidence of record during the period relevant 
to this appeal is not more favorable to the veteran.  He has 
consistently complained of right leg and right knee pain.  
Range of motion measurements found in treatment records and 
SSA records have never shown that the veteran's right knee to 
be more limited in motion than demonstrated during the May 
1997 VA examination.  He has been described as having a limp.  
His right knee has never been found to be unstable or to have 
abnormal laxity.  There were clinical findings of right leg 
vascular problems recorded in VA treatment records, Dr. 
Kuettner's records, and the veteran's SSA records.  These 
reports are principally from 1994 to 1997.  However, the 
veteran has no service-connected vascular disability of the 
right leg and these records are not probative of the severity 
of his disability on appeal.  

While the veteran's residuals, fracture right patella with 
osteoarthritis, is currently rated as 10 percent disabling on 
the provisions of criteria listed as slight recurrent 
subluxation or lateral instability, both the May 1997 and 
January 2007 examinations specifically found no instability 
and the January 2007 examiner stated that there was no 
subluxation.  No evidence of record, relevant to this claim, 
shows the veteran to suffer any lateral instability or 
subluxation of his right knee.  Therefore, a rating higher 
than 10 percent under Diagnostic Code 5257 is not warranted.  

Nor is a rating higher than 10 percent warranted under the 
criteria for limitation of motion of the veteran's right 
knee, to include application of 38 C.F.R. § 4.40 and § 4.45.  
As to measured limitation of motion, the evidence does not 
show that the veteran's motion is limited to less than 115 
degrees of flexion of 5 degrees of extension.  Thus, the 
criteria for a compensable rating are not met under 
Diagnostic Codes 5260 or 5261.  

Nor does application of 38 C.F.R. § 4.40 or § 4.45 result in 
a higher rating in this case.  Evidence most favorable to the 
veteran in this regard is the comment by the May 1997 VA 
examiner that, if the veteran had flare-ups then he would 
have a significant loss of function of the right knee.  This 
comment is afforded negligible probative value.  First, it 
does not comport with the requirement that limitation of 
function be demonstrated by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Furthermore, placing an additional range of motion loss on 
the examiner's description of "significantly" would amount 
to pure speculation on the part of the Board.  More 
significantly, the rest of the medical evidence of record 
fails to show that the veteran's right knee motion is so 
limited during any flareups as to meet the requirements for a 
compensable rating under either Diagnostic Code 6260 or 6261.  
Affirmative evidence that the veteran suffers no additional 
loss of range of motion due to the DeLuca factors is found in 
January 2007 VA examination report.  In that report, the 
examiner stated that there were no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive motion, or flare-up.  For these reasons, a 
compensable rating based on limitation of motion, including 
application of 38 C.F.R. § 4.40 and § 4.45, would be 
inappropriate.  

Although the January 2007 examiner found no x-ray evidence of 
osteoarthritis, the record contains earlier x-ray reports 
stating that the veteran had osteoarthritis of the patella-
femoral joint and numerous diagnoses of arthritis of his 
right knee.  Thus, the current 10 percent rating is warranted 
under either 38 C.F.R. §4.59 or Diagnostic Code 5003.  The 
Board has considered the holding of VA General Council that 
where a veteran suffers from arthritis and instability of the 
knee, separate ratings under Diagnostic Codes 5003 and 5257 
are appropriate and do not violate the rule against 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  All 
examinations show that the veteran does not have instability 
or subluxation of the left knee.  Therefore, regardless of 
the criteria under which the veteran is assigned the current 
10 percent rating, separate ratings for instability and 
arthritis would be improper.  
No evidence of record shows the veteran to have an ankylosed 
right knee, dislocated semilunar cartilage of the left knee, 
symptomatic removal of semilunar cartilage of the left knee, 
impairment of the tibia or fibula, or genu recurvatum.  
Therefore, ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262, and 5263 are not for application.

Having considered all potentially applicable criteria, the 
Board finds that a rating higher than the 10 percent already 
assigned to the veteran's residuals, fracture right patella 
with osteoarthritis is not warranted under the schedular 
standards.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for his right knee disability.  
Nor is there evidence of record showing that the veteran's 
right knee disability has caused a marked interference with 
his employment.  Consideration has been given to the December 
1997 letter from a VA physician and the December 1997 letter 
from Christopher A. Kuettner, M.D.  Both physician's 
attributed the veteran's inability to work to his 
varicosities, a non-service connected condition.  Dr. 
Kuettner stated that the veteran also had knee, back and hip 
pain, and was a psychiatric patient at VA.  Regardless, there 
is no indication in the record that the veteran's service-
connected right knee disability prevents him from engaging in 
less physically strenuous employment.  There is no evidence 
that his situation is appreciably different than other 
veteran's with similar disability; a healed patella fracture 
with arthritis.  In the absence of evidence presenting 
exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; the veteran's 
disability is appropriately rated under the schedular 
criteria.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals, fracture right patella with osteoarthritis is 
denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


